Name: COMMISSION REGULATION (EEC) No 2041/93 of 27 July 1993 adopting derogatory arrangements in the beef and veal sector as a result of certain animal health measures
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  animal product;  tariff policy
 Date Published: nan

 No L 185/1128 . 7. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2041/93 of 27 July 1993 adopting derogatory arrangements in the beef and veal sector as a result of certain animal health measures Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 23 thereof, Whereas the second indent of Article 6 (4) of Commis ­ sion Regulation (EEC) No 3619/92 of 15 December 1992 introducing management measures for imports of certain bovine animals for 1993 (3) provides for the issue of a certain number of import licences between 15 April and 30 June 1993 ; whereas the term of validity of the licences referred to above is restricted to 90 days in accordance with Article 6 (6) of that Regulation ; whereas, in the light of the situation as regards imports resulting from the application of animal health measures relating to the outbreak of foot-and-mouth disease in certain countries, the term of validity of the said licences should be suitably extended ; Whereas the urgency of the matter requires that this Regulation enter into force on the day of its publication in the Official Journal of the European Communities ; HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding the provisions of Article 6 (6) of Regulation (EEC) No 3619/92, the term of validity of the licences issued in accordance with the second indent of Article 6 (4) of that Regulation shall be extended to 30 September 1993 at the request of the operator in ques ­ tion. 2. The request referred to in paragraph 1 above must be accompanied by the original of the licence concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p . 24. 0 OJ No L 18, 27. 1 . 1993, p . 1 . 0 OJ No L 367, 16. 12. 1992, p . 17.